Hemphill, Ch. J.
This was a suit on an injunction bond, for damages occasioned by the injunction. Special damages, on various grounds, were enumerated in the petition.
The charge of the Court was fair and unexceptionable, instructing the jury that they might find both actual and vindictive damages, if warranted by the testimony. They found for the defendant, and their finding is certainly not against the evidence.
There does not seem to be any positive testimony that the plaintiff suffered any damage from the injunction. It is affirmatively proven, that he was not injured in his character for honesty and integrity; that he sold his goods, and debts due him were collected, as usual, during the pendency of the injunction ; and large partnership debts, to secure which the injunction was sued out, were left unpaid by him, and are still due.
Whether sureties on an injunction bond could be made liable for vindictive damages, or those inflicted for maliciously suing out the writ, is questionable; but the plaintiff had the benefit of his averment and charges of the Court to that effect; and upon the whole it seems that he has no just grounds of complaint against the judgment, and it is therefore ordered to be affirmed.
Judgment affirmed.